EXHIBIT C
blocked by a significant number of trees and a porte cochere attached to the emergency

room entrance for patients not arriving by ambulance.

       5.      I could not locate any other “Oviedo ER” signage, including any along the

route an ambulance would take while driving to the ambulance drop-off entrance.

       6.      On Friday, September 13, 2019 at approximately 2:33 p.m. Eastern

Standard Time, I took the photographs, which are attached to this affidavit as Composite

Exhibit “1” and will be submitted to the Clerk of the Court on a disk and a data storage

device immediately following the filing of this affidavit (the “Photographs”).

       7.      On Friday, September 13, 2019 at approximately 2:54 p.m. Eastern

Standard Time, I took the videos, which will be submitted to the Clerk of the Court on a

disk and a data storage device immediately following the filing of this affidavit (the

“Videos”).

       8.      The Photographs and Videos were taken on or around the Oviedo Medical

Center located at 8300 Red Bug Lake Road, Oviedo, Florida, 32765.

       9.      The Photographs and Videos depict the exterior of buildings located at the

Oviedo Medical Center.

       10.     The Photographs and Videos are fair and accurate representations of the

buildings and signage at the time they were taken.

       11.     The Photographs and Videos have not been touched up, altered, edited, or

otherwise modified.


                              (Signature on following page.)




                                            2
COMPOSITE EXHIBIT "1"
